ORDER
The previous order is clarified as follows: Because this Court, 420 So.2d 450, concluded from the court of appeal opinion, 414 So.2d 799, that Collins was clearly negligent, and that the passenger Guillory was clearly not negligent, the directed verdict for Guillory was correct (although for reasons other than those stated by the trial judge). Because the entire record is before the court of appeal, it should now decide the case on that record instead of remanding the case to the district court.